DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 1st, 2022 has been entered. Claims 1-8 are pending. Claim 1 is amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacault (US 2019/0218840 A1) in view of Holton (US 4,574,325) and Kamibayashiyama (US 2011/0072634 A1).

Regarding claim 1, Hacault teaches an aircraft pylon (Fig. 2) comprising: a structure  (Fig. 2, “pylon”, 110) covered with a fairing (Fig. 2, “aft strut fairing” 202), the structure comprising: at least one void (Fig. 2, “compartment” 204) bounded by a peripheral edge (Fig. 2, “frame”, 212), the fairing comprising: at least one panel (Fig. 2, “doors”, 206) connected to the structure (Fig. 2 shows “doors” 206 connected to “pylon” 110) around the at least one void (Fig. 2 shows “doors” 206 over “compartment” 204; “The doors 206 of the illustrated example are movable between a closed position to seal the compartment 204 and an open position to allow access inside the compartment 204”, Para. [0027]) and having an inner face oriented towards the structure (Fig. 3, “interior side”, 300), wherein the structure comprises at least one seal (“The doors 206 of the illustrated example are movable between a closed position to seal the compartment 204”, Para. [0027]).
Hacault does not expressly disclose the at least one panel as removable; at least one seal extending over at least a lower portion of the peripheral edge, connected to the structure so as to be slightly compressed against the inner face of the removable panel when said removable panel is secured to the structure.
However, in an analogous aircraft panel art, Holton teaches the at least one panel as removable (Fig. 2; “FIG. 2 is a isometric view of the power pack and strut shown in FIG. 1 further showing the removable access cover removed and unlatched from the main structure and interface”, Col. 1, Lines 46-49); the at least one seal (Fig. 3 shows a seal between “grounding clip member” 3 and “member” 5 in slanted thick stripes) extending over at least a lower portion of the peripheral edge connected to the structure (Fig. 2 shows multiple “grounding clip members” 3 both extending over peripheral edge of “shielding layers” 1 and 17 and connected to “supporting structural member” 7; thus seals shown in Fig. 3 are extending over “supporting structural member” 7) so as to be slightly compressed against the inner face of the removable panel (Fig. 3 shows seal between “grounding clip member” 3 and “member” 5 compressed against face of “member” 5 and “member” 7) when said removable panel is secured to the structure (Fig. 3 shows “member” 5 secured to “supporting structural member” 7 with seal shown compressed).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Hacault to further include the at least one panel as removable; at least one seal extending over at least a lower portion of the peripheral edge, connected to the structure so as to be slightly compressed against the inner face of the removable panel when said removable panel is secured to the structure, as taught by Holton, to provide a means to replaced damaged panels or a means to perform routine maintenance of the structure with ease. Further, since it has been held that if it were considered desirable for any reason to obtain access to a first component to which a second component is applied, it would be obvious to make the second component removable for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349. Lastly, to provide sealing at the edges between connecting members to prevent fluids from flowing between the various structural members. 
Hacault as modified by Holton does not expressly disclose the seal’s function so as to retain a liquid inside the fairing; the least one void comprising a bottom wall, formed in the structure, and the at least one peripheral edge connected to the bottom wall.
However, in an analogous aircraft panel art, Kamibayashiyama teaches the seal’s function so as to retain a liquid inside the fairing (“Retainer gaskets of the type herein involved are employed in a variety of sealing applications, such as in commercial, industrial, or military equipment, vehicles, or aircraft for compression between the opposing or faying surfaces of a pair of mating parts or structures to provide a fluid-tight interface sealing thereof, Para. [0004]; additionally discusses specifically liquid fluids: “Particularly in certain applications such as for ports, windows, access panels, or other openings in hulls, airframes, or other superstructures, there may be instances wherein liquids such as water may accumulate in spaces or other void volumes between the parts”, Para. [0005]); the least one void (Fig. 2, “corresponding grooves”, 60a’-b’; “it should be appreciated that each of the grooves 60a-b may have a corresponding groove, such as shown in phantom at 60a'-b', for receiving additional seal elements 14”, Para. [0028]) comprising a bottom wall (Fig. 2, “bottom wall”, 66a-b), formed in the structure (Fig. 1, “seal elements”, 14a-b), and the at least one peripheral edge (Fig. 2, “inner and outer sidewalls”, 62 & 64) connected to the bottom wall (“A radial bottom wall, 66a-b, extends intermediate a corresponding pair of the inner and outer sidewalls 62 and 64.”, Para. [0026]).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Hacault as modified by Holton to further include the seal’s function so as to retain a liquid inside the fairing, as taught by Kamibayashiyama, since liquid “accumulation may lead to corrosion and loss of service life. It therefore is believed that improvements in retainer gaskets such as for the above-mentioned applications would be well-received by the industries concerned” (Kamibayashiyama, Para. [0005]). Further, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Hacault as modified by Holton to further include the least one void comprising a bottom wall, formed in the structure, and the at least one peripheral edge connected to the bottom wall, as taught by Kamibayashiyama, to provide structural support to the seal elements for creating a fluid-tight seal (As discussed by Kamibayashiyama: “As may be seen best in FIG. 2, each of the seal elements 14a-b may be formed with a corresponding groove 60a-b as a solid or, as shown, hollow bead, 70a-b, and as additionally having a base portion, 72a-b, each of which supports a corresponding one of the beads 70a-b on an bottom wall 66a-b of the corresponding groove 60a-b.”, Para. [0028]; “it may be seen that seal elements 14a-b and 16b each are contacted by a corresponding interfacing surface 158 and/or 170, and are compressed therebetween and, in the case of elements 14a-b, a corresponding groove bottom wall 66a-b, from the free state shown in FIG. 5A into the energized state shown in FIG. 5B. Such energized state effects, for example, an EMI seal in the case of elements 14 and a generally fluid-tight seal in the case of element 16b between each of the interfacing 158 and 170 and the retainer 12 of the gasket 10”, Para. [0044]).

Regarding claim 2, Hacault as modified by Holton and Kamibayashiyama teaches the aircraft pylon as claimed in claim 1.
Further, Kamibayashiyama teaches wherein the at least one seal has a rabbet, and wherein the structure comprises at least one support that is configured to cooperate with the rabbet (“retainer 12 may be alternatively configured for the attachment of a corresponding one of the seal elements 16a-b thereto as having a continuous or discontinuous undercut or rabbet, referenced in FIG. 2 at 40a-b and in phantom at 42a-b, formed about one or both of the axial faces 34 in or on one or both of the radial faces 32. Although not required, such rabbets 40 and 42 may be provided to function as flash control channels and additionally to provide an increased bondline surface for the attachment and support of the seal elements 16 on the retainer 12”, Para. [0023]).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Hacault as modified by Holton and Kamibayashiyama wherein the at least one seal has a rabbet, and wherein the structure comprises at least one support that is configured to cooperate with the rabbet, as further taught by Kamibayashiyama, such that the assembly “may be provided to function as flash control channels and additionally to provide an increased bondline surface for the attachment and support of the seal elements” (Kamibayashiyama, Para. [0023]).

Regarding claim 3, Hacault as modified by Holton and Kamibayashiyama teaches the aircraft pylon as claimed in claim 2.
Further, Holton teaches aircraft pylon as claimed in claim 2, wherein the support (Figs. 1-3, “grounding clip member” 3) is an element distinct from the peripheral edge (Figs. 1-3, “grounding clip member” 3 shown distinct from edge of “member” 7 in Figs. 1-3), the support is formed as an angle bar (Figs. 3 show “grounding clip member” 3 as an angle, thin bar) secured to the structure and positioned close to the peripheral edge (Fig. 3 shows  “grounding clip member” 3 secured to edge of “member” 7), the support having an edge that fits into the rabbet of the seal (Note, Kamibayashiyama is relied upon to teach rabbet; however Fig. 3 shows  “grounding clip member” 3 has a curved end fit onto seal between “member” 5 and  “grounding clip member” 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Hacault as modified by Holton and Kamibayashiyama wherein the support is an element distinct from the peripheral edge, the support is formed as an angle bar secured to the structure and positioned close to the peripheral edge, the support having an edge that fits into the rabbet of the seal, as further taught by Holton, to allow the support of a specific shape to be manufactured separately from the structure of the aircraft, thereby reducing the cost by avoiding the need to manufacture a large single piece.

Regarding claim 4, Hacault as modified by Holton and Kamibayashiyama teaches the aircraft pylon as claimed in claim 2.
Further, Kamibayashiyama teaches wherein the support and at least one part of the peripheral edge form a single item (Fig. 1, “retainer” 12 shown forming peripheral edge of “opening” 26; thus the support and edge are a single item) the peripheral edge having an edge that fits into the rabbet of the seal (Fig. 2; “retainer 12 may be alternatively configured for the attachment of a corresponding one of the seal elements 16a-b thereto as having a continuous or discontinuous undercut or rabbet, referenced in FIG. 2 at 40a-b and in phantom at 42a-b, formed about one or both of the axial faces 34 in or on one or both of the radial faces 32. Although not required, such rabbets 40 and 42 may be provided to function as flash control channels and additionally to provide an increased bondline surface for the attachment and support of the seal elements 16 on the retainer 12”, Para. [0023]).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Hacault as modified by Holton and Kamibayashiyama wherein the support and at least one part of the peripheral edge form a single item the peripheral edge having an edge that fits into the rabbet of the seal, as further taught by Kamibayashiyama, such that the assembly “may be provided to function as flash control channels and additionally to provide an increased bondline surface for the attachment and support of the seal elements” (Kamibayashiyama, Para. [0023]). Additionally, providing the edge and support as a single piece ensures no gaps between the support and edge, which may break the seal of the fairing.

Regarding claim 5, Hacault as modified by Holton and Kamibayashiyama teaches the aircraft pylon as claimed in claim 1.
Further, Holton teaches wherein the at least one seal (Fig. 3, seal between “grounding clip member” 3 and “member” 5) has a tubular body (Fig. 3 shows the seal between “grounding clip member” 3 and “member” 5 as tubular and circular) configured to come into contact with the inner face of the removable panel (Fig. 3 shows the seal between “grounding clip member” 3 and “member” 5 in contact with an internal face of “member” 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Hacault as modified by Holton and Kamibayashiyama wherein the at least one seal has a tubular body configured to come into contact with the inner face of the removable panel, as further taught by Holton, it would have been an obvious matter of design choice to make the different portions of the seal  of whatever form or shape was desired or expedient, such as a tubular piece to allow the edge of the seal to flex concave towards the seal center. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 8, Hacault as modified by Holton and Kamibayashiyama teaches an aircraft (Hacault, Fig. 1) comprising at least one aircraft pylon as claimed in claim 1 (see claim 1 above).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacault (US 2019/0218840 A1) in view of Holton (US 4,574,325) and Kamibayashiyama (US 2011/0072634 A1), as applied to claim 1 above, further in view of Roming (US 2008/0164373 A1).

Regarding claim 6, Hacault as modified by Holton and Kamibayashiyama teaches the aircraft pylon as claimed in claim 1.
Further, Hacault teaches wherein the peripheral edge of a first void (Fig. 2A, “compartment” 204 on the right side) comprises an upper rim, a lower rim, a front transverse rim and an intermediate transverse rim (Fig. 2A, “frame”, 212; shown having four rims surrounding “compartment” 204 on the right side) wherein a first front part of the upper rim, the front transverse rim, the lower rim and a first lower part of the intermediate transverse rim are positioned below a sealing horizontal plane (Fig. 3, inside edge and surface of “strut door” 206; “The doors 206 of the illustrated example are movable between a closed position to seal the compartment 204, Para. [0027]; Fig. 2 shows “frame” 212 underneath “door” 206; “couple the doors 206 to a frame 212 of the aft strut fairing 202”, Para. [0028]).
Hacault as modified by Holton and Kamibayashiyama does not expressly disclose wherein the seal comprises a first segment that extends over an entire length of the lower rim, a second segment that extends over an entire length of the front transverse rim, a third segment that extends over the first lower part of the intermediate transverse rim, and a fourth segment that extends over the first front part of the upper rim.
However, in an analogous aircraft panel sealing art, Roming teaches wherein the seal comprises a first segment that extends over an entire length of the lower rim, a second segment that extends over an entire length of the front transverse rim, a third segment that extends over the first lower part of the intermediate transverse rim, and a fourth segment that extends over the first front part of the upper rim (Fig. 1 shows “sealing lips” 108 and 110 aligning with rims of “door frame” 104 and “inner stop” 114; described as laying over the entire perimeter of the “door frame” 104: “On the inside of the door 106, which side faces the observer, an inner sealing lip 108 and an outer sealing lip 110 are fastened next to each other in a parallel route along the edge of the door 106. The edge region of the door 106, within which the sealing lips 108, 110 run, is overlapped, when the door is closed, by a mating surface of the door frame 104, which surface is parallel to the inner surface of the door 106 in the closed state. In this case, an inner stop 114 and an outer stop 116 are formed on the mating surface of the door frame 104 next to each other in a parallel route along the periphery of the door opening 102 in such a manner that their profile is overlapped by the respective profile of the inner sealing lip 108 and the outer sealing lip 110 when the door arrangement 100 is closed”, Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Hacault as modified by Holton and Kamibayashiyama wherein the seal comprises a first segment that extends over an entire length of the lower rim, a second segment that extends over an entire length of the front transverse rim, a third segment that extends over the first lower part of the intermediate transverse rim, and a fourth segment that extends over the first front part of the upper rim, as taught by Roming, to ensure the panel/door is sealed along the entire perimeter of the frame of the compartment.

Regarding claim 7, Hacault as modified by Holton and Kamibayashiyama teaches the aircraft pylon as claimed in claim 1.
Further, Hacault teaches wherein the peripheral edge of a second or third void (Fig. 2A, “compartment” 204 on the left side) comprises an upper rim, a lower rim, a front transverse rim and an intermediate transverse rim (Fig. 2A, “frame”, 212; shown having four rims surrounding “compartment” 204 on the left side) wherein a first front part of the upper rim, the front transverse rim, the lower rim and a first lower part of the intermediate transverse rim are positioned below a sealing horizontal plane (Fig. 3, inside edge and surface of “strut door” 206; “The doors 206 of the illustrated example are movable between a closed position to seal the compartment 204, Para. [0027]; Fig. 2 shows “frame” 212 underneath “door” 206; “couple the doors 206 to a frame 212 of the aft strut fairing 202”, Para. [0028]).
Hacault as modified by Holton and Kamibayashiyama does not expressly disclose wherein the seal comprises a first segment that extends over an entire length of the lower rim, a second segment that extends over an entire length of the front transverse rim, a third segment that extends over the first lower part of the intermediate transverse rim, and a fourth segment that extends over the first front part of the upper rim.
However, in an analogous aircraft panel sealing art, Roming teaches wherein the seal comprises a first segment that extends over an entire length of the lower rim, a second segment that extends over an entire length of the front transverse rim, a third segment that extends over the first lower part of the intermediate transverse rim, and a fourth segment that extends over the first front part of the upper rim (Fig. 1 shows “sealing lips” 108 and 110 aligning with rims of “door frame” 104 and “inner stop” 114; described as laying over the entire perimeter of the “door frame” 104: “On the inside of the door 106, which side faces the observer, an inner sealing lip 108 and an outer sealing lip 110 are fastened next to each other in a parallel route along the edge of the door 106. The edge region of the door 106, within which the sealing lips 108, 110 run, is overlapped, when the door is closed, by a mating surface of the door frame 104, which surface is parallel to the inner surface of the door 106 in the closed state. In this case, an inner stop 114 and an outer stop 116 are formed on the mating surface of the door frame 104 next to each other in a parallel route along the periphery of the door opening 102 in such a manner that their profile is overlapped by the respective profile of the inner sealing lip 108 and the outer sealing lip 110 when the door arrangement 100 is closed”, Para. [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Hacault as modified by Holton and Kamibayashiyama wherein the seal comprises a first segment that extends over an entire length of the lower rim, a second segment that extends over an entire length of the front transverse rim, a third segment that extends over the first lower part of the intermediate transverse rim, and a fourth segment that extends over the first front part of the upper rim, as taught by Roming, to ensure the panel/door is sealed along the entire perimeter of the frame of the compartment.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not persuasive.

In response to applicant’s argument regarding the newly added and amended limitations, it is noted that while Hacault does not expressly disclose the newly added limitations in the amended independent claims, Kamibayashiyama teaches the least one void (Fig. 2, “corresponding grooves”, 60a’-b’; “it should be appreciated that each of the grooves 60a-b may have a corresponding groove, such as shown in phantom at 60a'-b', for receiving additional seal elements 14”, Para. [0028]) comprising a bottom wall (Fig. 2, “bottom wall”, 66a-b), formed in the structure (Fig. 1, “seal elements”, 14a-b), and the at least one peripheral edge (Fig. 2, “inner and outer sidewalls”, 62 & 64) connected to the bottom wall (“A radial bottom wall, 66a-b, extends intermediate a corresponding pair of the inner and outer sidewalls 62 and 64.”, Para. [0026]).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Hacault as modified by Holton to further include the least one void comprising a bottom wall, formed in the structure, and the at least one peripheral edge connected to the bottom wall, as taught by Kamibayashiyama, to provide structural support to the seal elements for creating a fluid-tight seal (As discussed by Kamibayashiyama: “As may be seen best in FIG. 2, each of the seal elements 14a-b may be formed with a corresponding groove 60a-b as a solid or, as shown, hollow bead, 70a-b, and as additionally having a base portion, 72a-b, each of which supports a corresponding one of the beads 70a-b on an bottom wall 66a-b of the corresponding groove 60a-b.”, Para. [0028]; “it may be seen that seal elements 14a-b and 16b each are contacted by a corresponding interfacing surface 158 and/or 170, and are compressed therebetween and, in the case of elements 14a-b, a corresponding groove bottom wall 66a-b, from the free state shown in FIG. 5A into the energized state shown in FIG. 5B. Such energized state effects, for example, an EMI seal in the case of elements 14 and a generally fluid-tight seal in the case of element 16b between each of the interfacing 158 and 170 and the retainer 12 of the gasket 10”, Para. [0044]).
	Therefore, the combination of Hacault in view of Kamibayashiyama teaches the added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.S./
Examiner, Art Unit 3647                                   

/Christopher D Hutchens/Primary Examiner, Art Unit 3647